FILED
                              NOT FOR PUBLICATION
                                                                               APR 05 2010
                      UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS


                              FOR THE NINTH CIRCUIT



 CEZAREO SANCHEZ SOSA; PAZ                        No. 07-73167
 ROSALBA SANCHEZ; ERICK
 RODOLFO SANCHEZ CRESPO;                          Agency Nos. A095-308-750
 SUSANA MAYREL SANCHEZ                                        A095-308-751
 CRESPO,                                                      A095-308-752
                                                              A095-308-753
               Petitioners,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Cezareo Sanchez Sosa and Paz Rosalba Sanchez, husband and wife, and

their adult children, all natives and citizens of Mexico, petition for review of the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

RA/Research
Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an

immigration judge’s (“IJ”) removal order, and denying their motion to remand.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.

2005), and the denial of a motion to continue, Sandoval-Luna v. Mukasey, 526

F.3d 1243, 1246 (9th Cir.2008) (per curiam). We deny in part and grant in part the

petition for review and remand.

       The BIA did not abuse its discretion in denying the petitioners’ motion to

remand proceedings to apply for adjustment of status because they failed to

establish prima facie eligibility for such relief. See Ochoa-Amaya v. Gonzales, 479

F.3d 989, 992-93 (9th Cir. 2007).

       The IJ abused his discretion in failing to grant petitioners’ motion for a

continuance so that they could pursue a U visa application. They submitted

appropriate documentation to establish that they were eligible for such relief. See

Ahmed v. Holder, 569 F.3d 1009, 1013-14 (9th Cir. 2009); see also Ramirez

Sanchez v. Mukasey, 508 F.3d 1254, 1255-56 (9th Cir. 2007) (per curiam).

Accordingly, we need not reach petitioners’ due process contention.

       Each party shall bear their own costs.

       PETITION FOR REVIEW DENIED in part and GRANTED in part;

REMANDED.

RA/Research                                2                                    07-73167